DETAILED ACTION

The instant application having application No 16/759308 filed on 04/24/2020 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Allowable Subject Matter
Claims 5-9 and 15-19 would be allowable. The limitation “comparing a speed signal from said second driverless vehicle contactless on-board speed sensor with a speed signal from one or more of said track plurality of contactless speed sensors; and reducing a speed of said second driverless vehicle where said first
driverless vehicle speed has decelerated beneath a predetermined speed to maintain a predetermined distance between said first and second driverless vehicles" recited on claim 5 cannot be found in combination with other limitations.
Claim 1 would be allowable if (i) claims 3 or 21 are incorporated into the independent claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 10-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zayas (U.S. 20120055367, Mar. 8, 2012) in view of Sticht et al. (U.S. 20190389019, Dec. 26, 2019).

 Regarding Claim 1, Zayas discloses a transportation system, comprising an elevated track comprising a plurality of posts, at least two track members disposed in parallel, a plurality of cross members transversely disposed and coupled between said at least two track members (page 3, par (0020), line 1-10, tracks networks or trackways include ascending and descending track sections, interchanges between parallel tracks of vehicles moving in the same direction and crossover tracks interchanges. The vehicles passengers can travel close to the ground as a car does and over obstacles including cars and pedestrians along elevated track sections, Vehicles moving along elevated track sections will ride a loop until a space is available to leave and pickup passengers and will then descend to pedestrian level to do so), 
a plurality of reinforcing cross members transversely disposed and coupled between said at least two track members operative to support said at least 
two track  members on said plurality of posts, and a support member disposed between said plurality of posts and said plurality of reinforcing cross members, wherein said support member comprises a beam disposed parallel with said at least two track members (page 8, par (0065), line 10-20, When there are two or more parallel tracks with vehicles moving in the same direction interchanges track sections allow vehicles to change tracks view of the crossover tracks interchanges layout that allows vehicles to change direction when moving in opposite direction in parallel tracks. To do so vehicles traverse ascending and descending curved track sections installed above the parallel tracks);
 a driverless vehicle operatively coupled to said at  least two  track members and 
operable to traverse said elevated track (page 7, par (0061), line 1-20, driverless automated rail transportation systems, the vehicles passengers can travel close to the ground as a car does and over obstacles including cars and pedestrians along elevated track sections); 
a second elevated track loop operable to receive said driverless vehicle merging from said first elevated track loop, wherein said driverless vehicle is operable at a second speed (page 7, par (0062), line 1-20, racks merge and split in "Y" shaped junctions and forks track sections. This configuration allows the propulsion dolly wheels to follow a continuous path from beginning to end of a programmed trip. The propulsion dolly will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling and merge without colliding with each other automatically. Vehicles moving along elevated track sections will ride a loop until a space is available to leave and pickup passengers); 
and an elevated track section operable to receive said driverless vehicle merging from said second elevated track loop, wherein said driverless vehicle is operable at a third speed(page 7, par (0062), line 1-20, the propulsion dolly will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling and merge without colliding with each other automatically(wherein the speed of the driverless vehicle controlled by the computer according to rolling and merging without collide), Vehicles moving along elevated track sections will ride a loop until a space is available to leave and pickup passengers).
Zayas discloses all aspects of the claimed invention, except a first elevated track loop wherein said driverless vehicle is operable at a first speed.
Sticht is the same field of invention teaches a first elevated track loop wherein said driverless vehicle is operable at a first speed (page 4, par (0061), line 1-20, the transport system has self-driving (driverless) workpiece carriers, which can drive at any distance to one another and with varying speeds along the path(wherein varying speed include first speed and the second speed according to the path element), wherein the path is composed of a plurality of path elements, from two straights and an outside curve. Along the path, there are workstations).
Zayas and Sticht are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a first elevated track loop wherein said driverless vehicle is operable at a first speed the teaching of Zayas to include the self-driving workpiece carriers, which can drive at any distance to one another and with varying speeds along the path the teaching of Sticht because it is providing sufficient space for transporting workpiece carriers including the workpiece.
Regarding Claim 2, Zayas discloses a plurality of switching systems, wherein at least one of said switching systems is located between said first elevated track loop and said second elevated track loop, and wherein at least one of said switching systems is located between said second elevated track loop and said elevated track section(page 7, par (0062), line 1-20, the propulsion dolly will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling and merge without colliding with each other automatically(wherein the speed of the driverless vehicle controlled by the computer according to rolling and merging without collide), Vehicles moving along elevated track sections will ride a loop until a space is available to leave and pickup passengers).
Regarding Claim 10, Zayas discloses driverless vehicle comprises an interior passenger compartment having a single passenger seat for a single passenger (page 6, par (0054), line 1-10, Vehicles have movable seats so passengers can adjust them to face the forward movement or look back as the vehicle moves along the tracks). 
Regarding Claim 11, Zayas discloses a ratio between the weight of said driverless vehicle and the weight of said single passenger is substantially 1:1(page 6, par (0054), line 1-10, smaller vehicles than a standard car and allows the system to transport a single passenger more efficiently than a car does. Same principle applies to freight modules and cargo containers).
Regarding Claim 12, Zayas discloses a ratio between the weight of said driverless vehicle and the weight of said single passenger is less than 1:1(page 6, par (0054), line 1-10, smaller vehicles than a standard car and allows the system to transport a single passenger more efficiently than a car does. Same principle applies to freight modules and cargo containers)
Regarding Claim 13, Zayas discloses a ratio between the weight of said driverless vehicle and the weight of said single passenger is less than 2:1(page 6, par (0054), line 1-10, smaller vehicles than a standard car and allows the system to transport a single passenger more efficiently than a car does. Same principle applies to freight modules and cargo containers, Passengers and freight modules can be any size and take any shape as long as they fit within the tracks bound­aries and are able to traverse the curved and inclined track sections so the angle of curved track sections and the pitch of ascending and descending track sections).
Regarding Claim 14, Zayas discloses driverless vehicle is operable to traverse said elevated track without an on-board steering mechanism (page 6, par (0054), line 1-10, smaller vehicles than a standard car and allows the system to transport a single passenger more efficiently than a car does. Same principle applies to freight modules and cargo containers, Passengers and freight modules can be any size and take any shape as long as they fit within the tracks bound­aries and are able to traverse the curved and inclined track sections so the angle of curved track sections and the pitch of ascending and descending track sections).
Regarding Claim 20, Zayas discloses second elevated track loop is operable to receive a driverless vehicle merging from said elevated track section, and said first elevated track loop is operable to receive a driverless vehicle merging from said second elevated track loop(page 7, par (0062), line 1-20, the propulsion dolly will slow down or speed up controlled by a computer on board each vehicle to allow the vehicles to keep on rolling and merge without colliding with each other automatically(wherein the speed of the driverless vehicle controlled by the computer according to rolling and merging without collide), Vehicles moving along elevated track sections will ride a loop until a space is available to leave and pickup passengers).

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Nishinaga et al. (US 9802633, Oct. 31, 2017) teaches Fixed Guideway Transportation Systems Having Lower Cost Of Ownership and Optimized Benefits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)-270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464